Pee Curiam,
This case was tried in the court below and submitted without argument, upon the charge of the court. There are no *487questions of law involved in it. They are those purely of fact and were fairly submitted to the jury.
Whether or not the receipts offered in evidence were for payments in addition to those admitted by the plaintiff was entirely for the jury. a . ■
The book in evidence was not one of original entries and had, therefore, no right to be considered by the jury as such.
The case, as a whole, was fairly tried and impartially submitted. We find no error of any kind in the record.
Judgment affirmed.